DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
              2.	Claims 1-21 are allowed in view of Applicant’s Amendments/Remarks/Terminal Disclaimer (filed 07/19/2022). Particularly, the prior art of record fails to disclose or fairly suggest a method, system or a non-transitory computer-readable medium for presenting notifications of recommended content…and the feature of “…receiving an indication that a user device has initiated a casting session with a media presentation device, wherein the indication includes an identifier of media content presented on the media presentation device during the casting session; storing the indication in a log in association with a user device identifier of the user device and a media presentation device identifier of the media presentation device; identifying a group of media content items based on at least one media content item that has been previously selected using the user device having the user device identifier and presented using the media presentation device having the media presentation device identifier; generating a notification that includes an indication of the identified group of media content items and a selectable input that, when the selectable input is selected, causes the identified group of media content items to begin presentation on the media presentation device; and transmitting the notification to the user device for presentation on the user device.” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG